DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of Group I, claims 1-4, in their reply dated 11/9/2020 is acknowledged. Claim 5 is cancelled. Claims 6-8 were withdrawn. Claims 1-4 are pending and considered on the merits below.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	
Information Disclosure Statement
The Information Disclosure Statement filed on 5/22/2018 is in compliance with the provisions of 37 CFR 1.97 and has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
claim 1, 
“a step in which a test sample and thioflavin T are brought into contact with each other”
“a step in which fluorescence of the thioflavin T is measured to obtain time-resolved fluorescence spectra”
“a step in which the time-resolved fluorescence spectrum of time period tl to t2 and the time-resolved fluorescence spectrum of time period t3 to t4 are respectively normalized to obtain normalized spectra”
And 
“a step in which determination is made to confirm the presence or absence of an amyloid β oligomer in the test sample on the basis of the two normalized spectra”

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "the low wavelength".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2 and 3, the limitations “(with the proviso that, λ1 > 480 nm)” and “(with the proviso that, λ2 < 480 nm),” respective, are indefinite because it is unclear if the part in parentheses is intended to be required by the claim. For examination purposes the examiner interprets that the wavelengths indicated are required.
Dependent claims follow the same reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg et al. (Biochemical and Biophysical Research Communications 458 (2015) 418-423).
Regarding claim 1, Lindberg describes a method for detecting an amyloid β oligomer (abstract), comprising:
 a step in which a test sample and thioflavin T are brought into contact with each other (Table 2);

a step in which the time-resolved fluorescence spectrum of time period t1 to t2 and the time-resolved fluorescence spectrum of time period t3 to t4 are respectively normalized to obtain normalized spectra (figure 3b); and 
a step in which determination is made to confirm the presence or absence of an amyloid β oligomer in the test sample on the basis of the two normalized spectra (page 422 “differences in the architecture of Aβ fibrils can be detected and rationalised by the fluorescence properties of bound ThT,”), 
shifting of the normalized spectrum of time period t3 to t4 towards the low wavelength side in comparison to the normalized spectrum of time period tl to t2 indicates the presence of an amyloid β oligomer in the test sample (figure 3).
However Lindberg is silent to wherein t1 < t2 ≤ t3 < t4. 
Lindberg describes that “The decays and the associated lifetimes of ThT are distinctly different for Aβ (1-40) and Aβ (1-42) fibrils; the fluorescence lifetime of ThT is always longer in samples with Aβ (1-42) fibrils.” (page 420), suggesting that these times are result effective variable that should be optimized depending on the needs of the user (MPEP 2144.05.II.B.).
Therefor it would have been obvious to one skilled in the art at the time the invention was filed to modify the time periods of Lindberg to t1 < t2 ≤ t3 < t4 as suggested by Lindberg because these are result effective variable to would be optimized depending on the needs of the user. 
Regarding claim 2, the combination described above describes that in the step for determination, fluorescence ratio sl is calculated from the value of fluorescence intensity at 
Regarding claim 3, the combination described above describes that in the step for determination, fluorescence ratio s2 is calculated from the value of fluorescence intensity at wavelength λ2 of the two normalized spectra (with the proviso that, λ2 < 480 nm) based on the following equation: Fluorescence ratio s2 = (Fluorescence intensity of normalized spectrum of time period t3 to t4 at wavelength λ2)/(Fluorescence intensity of normalized spectrum of time period tl to t2 at wavelength λ2), and when the fluorescence ratio s2 is more than 1, it is determined that an amyloid β oligomer is present, or, when the fluorescence ratio s2 is 1 or less, it is determined that an amyloid β oligomer is absent (figure 3b).
Regarding claim 4, the combination described above describes that in the step for determination, comparison of a peak top wavelength of the two normalized spectra is made, and when the peak top wavelength of the normalized spectrum of time period t3 to t4 is shorter than the peak top wavelength of the normalized spectrum of time period tl to t2, it is determined that an amyloid β oligomer is present, or, when the peak top wavelength of the normalized spectrum of time period t3 to t4 is the same or longer than the peak top wavelength of the normalized spectrum of time period tl to t2, it is determined that an amyloid β oligomer is absent (figure 3b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831.  The examiner can normally be reached on M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY R. BERKELEY/
Examiner
Art Unit 1797



/CHRISTINE T MUI/            Primary Examiner, Art Unit 1797